 

 

| USDCSDNY |
ii

 

 

 

 

UNITED STATES DISTRICT COURT DOCUMENT i

SOUTHERN DISTRICT OF NEW YORK J ELECTRONICAL. |

SEAN M. GORDON, DARK PILE | < | WM
Plaintiff, Mops cee “| ( o

y ORDER OF DISMISSAL

EQUIFAX INFORMATION SERVICES, LLC, : 20 CV 10854 (VB)
Defendant. :

x

 

The Court has been advised that all parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than August 16, 2021. To be clear, any
application to restore the action must be filed by August 16, 2021, and any application to restore
the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled.

Dated: July 15, 2021

White Plains, NY
SO ORDERED:

uw

Vincent L. Briccetti
United States District Judge

 

 
